     Case: 1:16-cv-10140 Document #: 45 Filed: 09/24/19 Page 1 of 1 PageID #:91

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                Eastern Division

Carl Zeller
                                       Plaintiff,
v.                                                       Case No.: 1:16−cv−10140
                                                         Honorable Mary M. Rowland
CRST Lincoln Sales, Inc., et al.
                                       Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, September 24, 2019:


        MINUTE entry before the Honorable Mary M. Rowland: Reassignment status
hearing held. Plaintiff counsel's appearance was waived. Defense counsel reported on
status of the case. IME of Plaintiff was completed. Plaintiff's relative gave a statement.
Deposition of that relative to be completed by 11/15/19. Based on that deposition,
Plaintiff may need to update his expert disclosures. Defendants to disclose experts by
12/6/19. Defendants request a referral for settlement. This case is referred to the assigned
Magistrate Judge for settlement purposes. Status hearing set for 11/19/19 at 9:30am.
Mailed notice. (dm, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
